DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group I (claims 1-14), main specie 1 (fig.13A), main sub-specie 1 (fig.9), and sub-specie 1 (figs.1-2) with traverse in the reply filed on 08/10/2021.
On page 2 of remarks of 06/09/2021, based on prior art rejections (as shown below), applicant’s argument regarding to the restriction requirement, at least with restriction of the invention into two “Main Species”, four “Main Sub-Species” is persuasive. Accordingly, species and sub-species restriction filed on 05/25/2021 is now withdrawn.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement between group I and group II, the election between group I and group II has been treated as an election without traverse (MPEP § 818.01(a)). Hence, the restriction requirement is made FINAL, wherein claims 1-14 (group I) will be examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1, 8-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uber – US 20080252891 and further in view of Moeckli – US 7034943 (hereinafter “Mo”) and further in further view of Hung – US 20120151994.
As to claim 1, Uber teaches a system 105 (fig.8: photoacoustic sensor 105 corresponds to “a system”) comprising: a package having a cavity 160 and a port (fig.8; [0048]: an inlet of a first volume 130 corresponds to “a port”; [0047] and fig.8: a photoacoustic sensor 105 including i.e. valve 140, cavity 160, a port/inlet as described above, microphone packed in an area; thus “a package having a cavity and a port”); a photoacoustic gas sensor device disposed within the package and adjacent to the cavity 160 ([0050] and fig.8: “infrared light source 165, microphone 170, measuring cavity 160” correspond to “a photoacoustic gas sensor device” packed in an area; thus “a photoacoustic gas sensor device disposed within the package and adjacent to the cavity”); and a valve 140 separate from the photoacoustic gas sensor device (see reasons stated above) disposed at the port of the package (or inlet as described above and also seen in [0048]: valve 140 is placed at an inlet of a first volume 130; thus “and a valve separate from the photoacoustic gas sensor device disposed at the port of the package”) and configured to allow entering sample gas into the cavity 160 in a first mode of operation, and to prevent entering sample gas into the cavity and to acoustically isolate the cavity in a second mode of operation (fig.8; [0005]: “when valve open to let sample gas in” corresponds to “a first mode of operation”; “when valve close to trap sample gas and block external acoustical noise” corresponds to “a second mode of operation”; thus “configured to allow entering sample gas into the cavity in a first mode of operation, and to prevent entering sample gas into the cavity and to acoustically isolate the cavity in a second mode of operation”).
Uber does not explicitly teach a Micro Electro Mechanical System ("MEMS") valve and ambient gas diffusion.
Mo teaches ambient gas diffusion (col.1, lines 64-67 and col.2, line 1: gas analyte in environment can diffuse into first volume of photoacoustic detector through an opening, wherein the first volume having a sensor system for photoacoustic detection therein; thus “ambient gas diffusion”).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify valve of Uber with concept teachings of Mo to include ambient gas diffusion (as recited in claim 1); measuring the gas concentration in the cavity during the second mode of operation (as recited in claim 10), for measuring concentration level of analyte gas (col.2, lines 9-11) while blocking external acoustic noise, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to measure concentration level of analyte gas while blocking external acoustic noise) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 
Modified Uber does not explicitly teach a Micro Electro Mechanical System ("MEMS") valve.
Hung teaches photoacoustic sensor comprises MEMS valve, wherein valve can be used to introduce a gas sample into photoacoustic sensor acoustic resonance chamber (abstract, [0002], [0023]).
Since Uber teaches in photoacoustic sensors in general, internal gas pressure of the photoacoustic gas sensor device is sensed by microphone or other pressure sensing device i.e. a piezoelectric transducer ([0034]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified valve of (as recited in claim 1); wherein the MEMS valve is not configured to sense internal gas pressure of the photoacoustic gas sensor device (as recited in claim 8). This is important because advantage of MEMS devices: MEMS devices require very low power consumption and extremely scalable in manufacturing, resulting in very low unit costs when mass produced, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to achieve very low power consumption and extremely scalable in manufacturing, resulting in very low unit costs when mass produced) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claims 8-10, claims 8-10 are rejected as reasons stated in the rejection of claim 1.

As to claim 14, modified Uber teaches all limitations of claim 8, it does not explicitly teach wherein the MEMS valve is closed only if an ambient sound level is above a predetermined minimum sound level.
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified valve of Uber to include wherein the MEMS valve is closed only if an ambient sound level is above a predetermined/known/reference minimum sound level. This is important to further reduce power consumption of MEMS valve as desired when sound level is too minimal such that the sound level does not significantly affect sensitivity of microphone of photoacoustic gas sensor. Hence, by having the MEMS valve is closed only if an ambient sound level is above a predetermined/known/reference minimum sound level, power consumption of MEMS valve can be reduced as desired, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to reduce power consumption of MEMS valve as desired when sound level is too minimal such that the sound KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

As to claim 2, claim 2 includes wherein the MEMS valve comprises a first perforated backplate and a perforated membrane, wherein perforations in the first perforated backplate and perforations in the perforated membrane are non-overlapping in a plan view, and wherein the perforated membrane and the first perforated backplate are in an open configuration in the first mode of operation and in a closed configuration in the second mode of operation, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 3-7 are also objected because they are dependent on the objected claim 2 as set forth above.

As to claim 11, claim 11 includes wherein the MEMS valve comprises a backplate having a first set of perforations and a membrane having a second set of perforations non-overlapping with the first set of perforations, in combination with the other recited elements, were not reasonably found in the Prior Art.

 are also objected because they are dependent on the objected claim 11 as set forth above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861
.
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861